Case 5:19-cv-00015-RWS Document 84 Filed 01/08/20 Page 1 of 7 PageID #: 1838



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

ADP, LLC                                       §
                                               §
     Plaintiff                                 §
                                               §
      v.                                       §
                                               §          Case No. 5:19-CV-000015-RWS
UNILOC LUXEMBOURG S.A., and                    §
UNILOC USA, INC.,                              §
                                               §
     Defendants.                               §


                   SECOND AMENDED DOCKET CONTROL ORDER

        Defendants’ Unopposed Motion to Amend the First Amended Docket Control Order is
GRANTED. It is hereby ORDERED that the following schedule of deadlines is in effect until
further order of this Court:

3 DAYS after              Parties to file Motion to Seal Trial Exhibits, if they wish to seal
conclusion of Trial       any highly confidential exhibits.

                          EXHIBITS: See Order below regarding exhibits.
June 22, 2020 Court       9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder III,
designated date – not     500 North State Line Avenue, Third Floor, Texarkana, Texas.
flexible without good
cause - Motion
Required
                          For planning purposes, parties shall be prepared to start the
                          evidentiary phase of trial immediately following jury selection.

June 22, 2020 Court       9:00 a.m. JURY SELECTION before Judge Robert W.
designated date – not     Schroeder III, 500 North State Line Avenue, Third Floor,
flexible without good     Texarkana, Texas.
cause - Motion
Required
June 2, 2020 Court        10:00 a.m. PRETRIAL CONFERENCE before Judge Robert W.
designated date – not     Schroeder III, 500 North State Line Avenue, Third Floor,
flexible without good     Texarkana, Texas.
cause - Motion
Required                  All pending motions will be heard.
                          Lead trial counsel must attend the pretrial conference.



                                           Page 1 of 7
Case 5:19-cv-00015-RWS Document 84 Filed 01/08/20 Page 2 of 7 PageID #: 1839



May 26, 2020         File a Notice of Time Requested for (1) voir dire, (2) opening
                     statements, (3) direct and cross examinations, and (4) closing
                     arguments.
May 26, 2020         File Responses to Motions in Limine.
May 19, 2020         File Motions in Limine and pretrial objections


                     The parties are ORDERED to meet and confer to resolve any
                     disputes before filing any motion in limine or objection to pretrial
                     disclosures.
May 19, 2020         File Joint Final Pretrial Order, Joint Proposed Jury Instructions
                     with citation to authority and Form of the Verdict for jury trials.

                     Parties shall use the pretrial order form on Judge Schroeder’s
                     website.

                     Proposed Findings of Fact and Conclusions of Law with citation to
                     authority for issues tried to the bench.
May 12, 2020         Exchange Objections to Rebuttal Deposition Testimony.
May 5, 2020          Notice of Request for Daily Transcript or Real Time Reporting
                     of Court Proceedings due.

                     If a daily transcript or real time reporting of court proceedings is
                     requested for trial or hearings, the party or parties making said
                     request shall file a notice with the Court.
May 5, 2020          Exchange Rebuttal Designations and Objections to Deposition
                     Testimony.

                     For rebuttal designations, cross examination line and page numbers
                     to be included.

                     In video depositions, each party is responsible for preparation of the
                     final edited video in accordance with their parties’ designations and
                     the Court’s rulings on objections.
April 21, 2020       Exchange Pretrial Disclosures (Witness List, Deposition
                     Designations, and Exhibit List).

                     Video and Stenographic Deposition Designation due. Each party
                     who proposes to offer deposition testimony shall serve a disclosure
                     identifying the line and page numbers to be offered.




                                      Page 2 of 7
Case 5:19-cv-00015-RWS Document 84 Filed 01/08/20 Page 3 of 7 PageID #: 1840



April 14, 2020            Any Remaining Dispositive Motions due from all parties and
Court designated date –   any other motions that may require a hearing (including
not flexible without      Daubert motions).
good cause – Motion
Required                  Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                          Motions to extend page limits will only be granted in exceptional
                          circumstances.

                          For each motion filed, the moving party SHALL provide the Court
                          with one (1) copy of the completed briefing (opening motion,
                          response, reply, and if applicable, surreply), excluding exhibits, in a
                          three-ring binder appropriately tabbed. All documents shall be
                          double-sided and must include the CM/ECF header. These copies
                          shall be delivered to Judge Schroeder’s chambers in Texarkana as
                          soon as briefing has completed.

                          Respond to Amended Pleadings.
April 7, 2020             Parties to Identify Rebuttal Trial Witnesses.
March 31, 2020            Parties to Identify Trial Witnesses; Amend Pleadings.

                          It is not necessary to file a Motion for Leave to Amend before the
                          deadline to amend pleadings. It is necessary to file a Motion for
                          Leave to Amend after the deadline.
March 17, 2020            Discovery Deadline.
December 6, 2019          Document Production Deadline
December 23, 2019         Parties designate rebuttal expert witnesses, rebuttal expert witness
                          reports due. Refer to Local Rules for required information.

                          If, without agreement, a party serves a supplemental expert report
                          after the rebuttal expert report deadline has passed, the serving party
                          must file notice with the Court stating service has occurred and the
                          reason why a supplemental report is necessary under the
                          circumstances.
November 22, 2019         Parties with burden of proof designate expert witnesses. Expert
                          witness reports due. Refer to Local Rules for required information.
July 11, 2019             Defendant shall join additional parties. It is not necessary to file a
                          motion to join additional parties prior to this date. Thereafter, it is
                          necessary to obtain leave of Court to join additional parties.

                          Defendant shall assert any counterclaims. After this deadline, leave
                          of Court must be obtained to assert any counterclaims.




                                           Page 3 of 7
Case 5:19-cv-00015-RWS Document 84 Filed 01/08/20 Page 4 of 7 PageID #: 1841



 June 17, 2019              Mediation

                            Parties are encouraged, but not required, to mediate cases.

                            If the parties agree to mediate, they shall jointly file a motion with a
                            proposed order attached. The motion shall indicate whether the
                            parties agree upon a mediator and shall include a mediation
                            deadline. The parties shall confirm the mediator’s availability in
                            light of the proposed deadline. If the parties cannot agree on a
                            mediator, they may request the Court appoint a mediator.

                            If the parties do not agree to mediate, they shall file a notice so
                            indicating.

 June 6, 2019               Plaintiff shall join additional parties. It is not necessary to file a
                            motion to join additional parties prior to this date. Thereafter, it is
                            necessary to obtain leave of Court to join additional parties.
 3–5 days                   EXPECTED LENGTH OF TRIAL


       In the event that any of these dates fall on a weekend or Court holiday, the deadline is
modified to be the next Court business day.

        The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.”

        A party may request an oral hearing on a motion filed with the Court. Any such request
shall be included in the text or in a footnote on the first page of the motion or any responsive
pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.


                                            Other Limitations

   (a)      The following excuses will not warrant a continuance or justify a failure to comply
            with the discovery deadline:
              (i) The fact that there are motions for summary judgment or motions to dismiss;
             (ii) The fact that one or more of the attorneys is set for trial in another court on the
                   same day, unless the other setting was made prior to the date of this order or
                   was made as a special provision for the parties in the other case;
            (iii) The failure to complete discovery prior to trial, unless the parties can
                   demonstrate that it was impossible to complete discovery despite their good
                   faith effort to do so.


                                              Page 4 of 7
Case 5:19-cv-00015-RWS Document 84 Filed 01/08/20 Page 5 of 7 PageID #: 1842



     (b)         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
                 the DCO shall take the form of a motion to amend the DCO. The motion shall
                 include a chart in the format of the DCO that lists all of the remaining dates in one
                 column (as above) and the proposed changes to each date in an additional adjacent
                 column (if there is no change for a date the proposed date column should remain
                 blank or indicate that it is unchanged). The motion to amend the DCO shall also
                 include a proposed DCO in traditional two-column format that incorporates the
                 requested changes and that also lists all remaining dates. In other words, the DCO in
                 the proposed order should be complete such that one can clearly see all the remaining
                 deadlines rather than needing to also refer to an earlier version of the DCO.
     (c)         Motions in Limine: Each side is limited to one (1) motion in limine addressing no
                 more than ten (10) disputed issues. In addition, the parties may file a joint motion in
                 limine addressing any agreed issues. The Court views motions in limine as
                 appropriate for those things that will create the proverbial “skunk in the jury box,”
                 e.g., that, if mentioned in front of the jury before an evidentiary ruling can be made,
                 would be so prejudicial that the Court could not alleviate the prejudice with an
                 appropriate instruction. Rulings on motions in limine do not exclude evidence, but
                 prohibit the party from offering the disputed testimony prior to obtaining an
                 evidentiary ruling during trial.
     (d)         Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of
                 good cause. The parties shall use the exhibit list sample form on Judge Schroeder’s
                 website.
     (e)         Deposition Designations: Each side is limited to designating no more than ten (10)
                 hours of deposition testimony for use at trial absent a showing of good cause. As trial
                 approaches, if either side needs to designate more than ten (10) hours, the party may
                 file a motion for leave and show good cause. All depositions to be read into evidence
                 as part of the parties’ case-in-chief shall be EDITED so as to exclude all unnecessary,
                 repetitious, and irrelevant testimony; ONLY those portions which are relevant to the
                 issues in controversy shall be read into evidence.
     (f)         Witness Lists: The parties shall use the witness list sample form on Judge Schroeder’s
                 website.


           ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:

A.         On the first day of trial, each party is required to have:

           (1)      One copy of their respective original exhibits on hand. Each exhibit shall be
                    properly labeled with the following information: Identified as either Plaintiff’s or
                    Defendant’s Exhibit, the Exhibit Number and the Case Number.
           (2)      Three hard copies of each party’s exhibit list and witness list on hand.
           (3)      One copy of all exhibits on USB Flash Drive(s) or portable hard drive(s). This
                    shall be tendered to the Courtroom Deputy at the beginning of trial.


                                                  Page 5 of 7
Case 5:19-cv-00015-RWS Document 84 Filed 01/08/20 Page 6 of 7 PageID #: 1843




B.   The parties shall follow the process below to admit exhibits.

     (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans
         to admit into evidence. This list shall include all exhibits which are NOT objected to
         or to which the Court has already overruled an objection. To the extent there are
         exhibits with outstanding objections for which the parties need a ruling from the
         Court, those exhibits should be separately included on the list and designated
         accordingly to reflect a pending objection. Parties shall entitle the list
         “[Plaintiff’s/Defendant’s] List of Preadmitted Exhibits.” If, during the course of the
         day’s testimony, a party wishes to offer an objected exhibit into evidence, the party
         may move for admission at the time it wishes to use that exhibit with a witness. The
         Court will then hear the opposing party’s objection and will rule on the objection at
         that time.

     (2) On each subsequent day of trial, the Court will commence by formally admitting all
         of the exhibits that were either unobjected to or allowed over objection and used
         during the previous day’s trial. The Court will ask for these exhibits to be read into
         the record and formally admitted into evidence at the beginning of that trial day.
         These will be the exhibits deemed admitted at trial. The parties shall keep a separate
         running list of all exhibits admitted throughout the course of trial.

     (3) At the conclusion of evidence, each party shall read into the record any exhibit that
         was used but not previously admitted during the course of trial and then tender its
         final list of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All
         Admitted Exhibits.” To the extent there are exhibits that were not admitted during the
         course of trial, but for which there is agreement that they should be provided to the
         jury, the parties must inform the Court of those exhibits at the conclusion of evidence.
         The Court will then determine whether those exhibits will be allowed into the jury
         room for deliberations.

C.   At the conclusion of evidence, each party shall be responsible for pulling those exhibits
     admitted at trial and shall tender those to the Courtroom Deputy, who will verify the
     exhibits and tender them to the jury for their deliberations. One representative from each
     side shall meet with the Courtroom Deputy to verify the exhibit list.

D.   At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties
     and the parties are instructed to remove these exhibits from the courtroom.

E.   Within five business days of the conclusion of trial, each party shall submit to the
     Courtroom Deputy:

     (1)    A Final Exhibit List of Exhibits Admitted During Trial in Word format.
     (2)    Two CDs containing admitted unsealed trial exhibits in PDF format. If the Court
            ordered any exhibits sealed during trial, the Sealed Exhibits shall be submitted on




                                           Page 6 of 7
Case 5:19-cv-00015-RWS Document 84 Filed 01/08/20 Page 7 of 7 PageID #: 1844



            a separate CD. If tangible or over-sized exhibits were admitted, such exhibits
            shall be substituted with a photograph in PDF format.
      (3)   A disk containing the transcripts of Video Depositions played during trial, along
            with a copy of the actual video deposition.



 So ORDERED and SIGNED this 8th day of January, 2020.




                                                ____________________________________
                                                ROBERT W. SCHROEDER III
                                                UNITED STATES DISTRICT JUDGE




                                        Page 7 of 7
